1 Reported in 203 N.W. 226.
Appeal from an order discharging a writ of habeas corpus. By stipulation the case was submitted here on the evidence taken below. The sole issue concerns relator's whereabouts on December 8, 1924, on which day occurred, at Milwaukee, Wisconsin, the bank robbery with active participation in which relator is charged. The evidence is conflicting, relator's witnesses saying that he was in Minneapolis on that day and those contra that he was in Milwaukee. Moreover the circumstances permit a strong argument that relator's witnesses, or some of them at least, are mistaken as to the date of their meetings with relator in Minneapolis. So it is clear that the evidence does not establish, conclusively, that relator is not a fugitive from the justice of Wisconsin, and, under the rule of In re appeal of Sanders, 154 Minn. 41,191 N.W. 391, and the cases cited, the writ was properly discharged and the order must be affirmed.
So ordered. *Page 521